UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-4929



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


RODNEY FEURY HAMMOND,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (CR-01-32-FO)


Submitted:   July 18, 2002                 Decided:   August 22, 2002


Before WIDENER, WILKINS, and LUTTIG, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Frank D. Whitney, United States Attorney, Anne M. Hayes,
Assistant United States Attorney, Felice McConnell Corpening,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Rodney F. Hammond appeals his conviction and forty-one month

sentence, after a jury trial, for breaking and entering into the

Oak Island, North Carolina post office, in violation of 18 U.S.C.A.

§   2115   (West    Supp.   2000),   and   theft   of   government   property,

specifically, cash and money orders, in violation of 18 U.S.C.A. §

641 (West 2000).

      On appeal, Hammond argues that, under Fed. R. Evid. 403, the

district    court    erred   in   admitting    testimony    from     his   state

probation officer, notwithstanding the district court’s limiting

instructions.      We review the district court’s determination on the

admissibility of evidence for abuse of discretion.             United States

v. Powers, 59 F.3d 1460, 1469 (4th Cir. 1995).            Hammond’s claim is

meritless.     Fed. R. Evid. 403; United States v. Hines, 943 F.2d

348, 353-54 (4th Cir. 1991); United States v. Silva, 745 F.2d 840,

844 (4th Cir. 1984).

      Accordingly, we affirm Hammond’s conviction and sentence.               We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not significantly aid the decisional process.




                                                                      AFFIRMED




                                       2